Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-20 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 4/20/22 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20140377504) in view of Gupta (US 20080073550) and Young (US 20070125646).
As to claim 1, Sun discloses a plasma etching apparatus comprising:
A chuck configured to electrostatically receive a wafer (figure 1: electrostatic chuck 150 for wafer 144; paragraph 13);
A plasma source configured to introduce a plasma (paragraph 13: plasma introduction);
A shield on a chuck to shield the chuck from the plasma (figure 1: ring 146 covering substrate support/chuck 150);
The shield both removable and comprising inert material (paragraph 21: ring 146 of quartz or silicon; figure 1: ring 146 location, and separate structure from chuck 150 - separate structure removable by definition by means known to one of ordinary skill in the art - reversing the mechanism used to place it on the support 150).
Sun, while disclosing a plasma processing apparatus in which plasma [ionized gas] is directed at a substrate for processing, the directed plasma possibly in itself being defined as a beam, does not explicitly describe formation of an ion beam.
	Gupta discloses a plasma processing apparatus in which a substrate and shield  of silicon for blocking an ion beam are exposed to an ion beam for processing the substrate by precisely altering surface characteristics as desired (abstract; figure 1; paragraphs 2-4, 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ion beam, as disclosed by Gupta, in the system of Sun, because this allows for precise processing of a substrate surface as desired (Gupta at paragraphs 3-4).
Sun, while disclosing a shield to protect the substrate chuck/support from plasma and ions, is silent as to the shield extending under a peripheral edge of the substrate.
Young discloses a plasma processing chamber in which a removable deposition ring is placed on the substrate support to protect the support from plasma during processing (figure 4: deposition ring 208; paragraph 28).  Young also discloses knowledge in the art of extending the deposition ring under the peripheral edge of the substrate to both protect the substrate support and overhanging substrate edge and backside from plasma (figure 4: edge 139 under overhang of substrate 104; paragraph 27-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend a protection ring under a substrate periphery, as disclosed by Young, in the system of Sun, because this allows for protection of both the support and substrate edges and backside from plasma (Young at paragraphs 27-28).
As to claim 2 and 4, Sun discloses an outer liner covering the support chuck comprising aluminum (paragraph 22: inner liner 118, same material as outer liner 116 [paragraph 17: AlO outer liner], figure 1: liner 118 covering walls and chuck 150).
	As to claim 3 and 5, Sun discloses a silicon or quartz shield ring (paragraph 21).
	As to claim 6, Sun discloses a chamber containing the plasma source, chuck and shield (figure 1: processing chamber 100).
	As to claim 7, Sun discloses aluminum walls (paragraph 19: aluminum base/lid).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Gupta and Young, as applied to claim 6 above, and further in view of Mitrovic (US 20060191484).
As to claim 8, Sun and Gupta discloses plasma processing chambers, but are silent as to Si or SiO2 walls.
Mitrovic discloses a plasma processing apparatus for plasma processing including etching (paragraph 4) in which a substrate support is provided a shield ring (figure 1: support 200 with shield ring 202).  Mitrovic also discloses knowledge in the art of protecting the walls from plasma by providing a Si or SiO2 wall liner (paragraph 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wall lining material of Mitrovic, in the systems of Sun and Gupta, because this protects the walls from plasma (Mitrovic at paragraph 44). 

Claims 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20140377504) in view of Gupta (US 20080073550), Young (US 20070125646) and Engemann (US 4898557).
As to claim 9, Sun discloses an apparatus comprising:
A chamber comprising one or more walls (figure 1);
A chuck configured to electrostatically receive a wafer (figure 1: electrostatic chuck 150 for wafer 144; paragraph 13);
A plasma source configured to introduce a plasma (paragraph 13: plasma introduction);
A shield on a chuck to shield the chuck from the plasma (figure 1: protective liner 118 on chuck 150);
The chuck shield comprising aluminum (paragraph 22: liner 118 same material as liner 116; paragraph 17: liner 116 comprising aluminum oxide).

Sun, while disclosing a plasma processing apparatus in which plasma [ionized gas] is directed at a substrate for processing, the directed plasma possibly in itself being defined as a beam, does not explicitly describe formation of an ion beam or use of a grid electrode.
	Gupta discloses a plasma processing apparatus in which a substrate and shield  of silicon for blocking an ion beam are exposed to an ion beam for processing the substrate by precisely altering surface characteristics as desired (abstract; figure 1; paragraphs 2-4, 41).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ion beam, as disclosed by Gupta, in the system of Sun, because this allows for precise processing of a substrate surface as desired (Gupta at paragraphs 3-4).
Sun, while disclosing a shield to protect the substrate chuck/support from plasma and ions, is silent as to the shield extending under a peripheral edge of the substrate.
Young discloses a plasma processing chamber in which a removable deposition ring is placed on the substrate support to protect the support from plasma during processing (figure 4: deposition ring 208; paragraph 28).  Young also discloses knowledge in the art of extending the deposition ring under the peripheral edge of the substrate to both protect the substrate support and overhanging substrate edge and backside from plasma (figure 4: edge 139 under overhang of substrate 104; paragraph 27-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend a protection ring under a substrate periphery, as disclosed by Young, in the system of Sun, because this allows for protection of both the support and substrate edges and backside from plasma (Young at paragraphs 27-28).
Gupta while disclosing knowledge in the art of using an extraction electrode (paragraph 3), is silent as to a grid electrode and a shield thereupon.
Engemann discloses an extraction grid for an ion source to extracting ion species and controlling the ion beam produced (abstract) in which a protective coating in placed on the grid (figure 2-3: grid with coatings on top and bottom) to reduce thermal stress on the structure (col 3 lines 12-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an extraction grid with shield coatings, as disclosed by Engemann, in the structure of Sun, because this allows for thermal protection during ion extraction.
As to claim 10 and 11, Sun discloses an outer liner covering the support chuck comprising aluminum (paragraph 22: inner liner 118, same material as outer liner 116 [paragraph 17: AlO outer liner], figure 1: liner 118 covering walls and chuck 150).
	As to claim 12, Sun discloses a protective coating comprising aluminum (abstract: protective coatings on liner including Al alloys).
	As to claim 13, Sun discloses the liner along the wall (figure 1: liner 116; paragraph 17: AlO liner 116).
As to claim 15, Sun discloses an apparatus comprising:
A chamber comprising one or more walls (figure 1);
A chuck configured to electrostatically receive a wafer (figure 1: electrostatic chuck 150 for wafer 144; paragraph 13);
A plasma source configured to introduce a plasma (paragraph 13: plasma introduction);
A shield on a chuck to shield the chuck from the plasma (figure 1: protective ring 146);
The chuck shield comprising silicon or SiO2 (paragraph 21).

Sun, while disclosing a plasma processing apparatus in which plasma [ionized gas] is directed at a substrate for processing, the directed plasma possibly in itself being defined as a beam, does not explicitly describe formation of an ion beam or use of a grid electrode.
	Gupta discloses a plasma processing apparatus in which a substrate and shield  of silicon for blocking an ion beam are exposed to an ion beam for processing the substrate by precisely altering surface characteristics as desired (abstract; figure 1; paragraphs 2-4, 41).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ion beam, as disclosed by Gupta, in the system of Sun, because this allows for precise processing of a substrate surface as desired (Gupta at paragraphs 3-4).
Sun, while disclosing a shield to protect the substrate chuck/support from plasma and ions, is silent as to the shield extending under a peripheral edge of the substrate.
Young discloses a plasma processing chamber in which a removable deposition ring is placed on the substrate support to protect the support from plasma during processing (figure 4: deposition ring 208; paragraph 28).  Young also discloses knowledge in the art of extending the deposition ring under the peripheral edge of the substrate to both protect the substrate support and overhanging substrate edge and backside from plasma (figure 4: edge 139 under overhang of substrate 104; paragraph 27-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend a protection ring under a substrate periphery, as disclosed by Young, in the system of Sun, because this allows for protection of both the support and substrate edges and backside from plasma (Young at paragraphs 27-28).
Gupta while disclosing knowledge in the art of using an extraction electrode (paragraph 3), is silent as to a grid electrode and a shield thereupon.
Engemann discloses an extraction grid for an ion source to extracting ion species and controlling the ion beam produced (abstract) in which a protective coating in placed on the grid (figure 2-3: grid with coatings on top and bottom) to reduce thermal stress on the structure (col 3 lines 12-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an extraction grid with shield coatings, as disclosed by Engemann, in the structure of Sun, because this allows for thermal protection during ion extraction.
As to claims 16 and 17, Sun discloses a silicon or quartz shield ring (paragraph 21).
As to claim 18, Gupta discloses a shield coated with silicon (paragraph 50).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Gupta, Young, and Engemann, as applied to claim 15 above, and further in view of Mitrovic (US 20060191484).
As to claim 19, Sun and Gupta discloses plasma processing chambers, but are silent as to Si or SiO2 walls.
Mitrovic discloses a plasma processing apparatus for plasma processing including etching (paragraph 4) in which a substrate support is provided a shield ring (figure 1: support 200 with shield ring 202).  Mitrovic also discloses knowledge in the art of protecting the walls from plasma by providing a Si or SiO2 wall liner (paragraph 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wall lining material of Mitrovic, in the systems of Sun and Gupta, because this protects the walls from plasma (Mitrovic at paragraph 44). 


Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Gupta, Young and Engemann, as applied to claim 9 above, and further in view of Collins (US 4737688).
As to claim 14 and 20, Engemann is silent as to the composition of the extraction grid.
Collins discloses an extraction grid for an ion beam which is constructed of titanium or silicon (figure 1; col 3 lines 36-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Collins in the structure of Sun in view of Gupta and Engemann, because this allows for use of known effective materials.

Response to Arguments
Applicant’s arguments with respect to the newly added claim limitations have been considered, but are moot in view of the new grounds of rejection as presented above.  Young, as discussed above, discloses knowledge in the art of a deposition ring (a functional equivalent of a shield ring, differing in terminology only), which extends under a periphery of the substrate to both protect the substrate edge and backside and the substrate support from plasma during processing operations (Young at figure 4, paragraphs 27-28).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794